--------------------------------------------------------------------------------

Exhibit 10.132

 
WARRANT NUMBER ____


THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES WHICH MAY BE ISSUED UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
 
WARRANT AGREEMENT


WARRANT AGREEMENT (this “Warrant”), dated as of _______ __, 2007, by and between
Vyteris, Inc., a Nevada corporation (the “Company”), and ______________________
(the “Warrant Holder”).
 
W I T N E S S E T H


WHEREAS, the parties have entered into that certain Subscription Agreement,
dated as of _____________, 2007, by and between the Company and the Warrant
Holder (the “Subscription Agreement”); and
 
WHEREAS, pursuant to the Subscription Agreement, the Company has agreed to issue
to the Warrant Holder a warrant (the “Warrant”) to purchase __________ shares of
the Company’s common stock, par value $.001 per share (the “Common Stock”),
subject to the terms set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.    Warrant; Call.
 
(a)    The Company hereby grants to the Warrant Holder, subject to the terms set
forth herein, the right to purchase at any time during the term commencing on
the date hereof and ending at 5:30 p.m., New York time, on the third (3rd)
anniversary of the date hereof (the “Expiration Date”) __________ shares of
Common Stock (the “Shares”), at an initial exercise price of US $3.00 per share,
subject to adjustment as provided in Section 3 hereof (as in effect from time to
time, the “Exercise Price”).
 
(b)    Notwithstanding anything herein to the contrary, if the closing bid price
of the Common Stock equals or exceeds US $4.00 per share for twenty (20)
consecutive trading days, which period shall have commenced only after the
Effective Date (such period the “Threshold Period”), the Company may, within two
(2) Trading Days after the end of any such Threshold Period, deliver a written
notice to the Warrant Holder to cause the Warrant Holder to exercise this
Warrant in its entirety within five (5) trading days, after which date this
Warrant shall immediately expire and be of no further force and effect.
 

--------------------------------------------------------------------------------


 
2.    Exercise of Warrant.
 
2.1    Exercise. This Warrant may be exercised by the Warrant Holder, in whole
or in part, by delivering the Notice of Exercise purchase form, attached as
Exhibit A hereto (the “Notice of Exercise”), duly executed by the Warrant Holder
to the Company at its principal office, or at such other office as the Company
may designate, accompanied by payment, in cash or by wire transfer or check
payable to the order of the Company, of the amount obtained by multiplying the
number of Shares designated in the Notice of Exercise by the Exercise Price (the
“Purchase Price”).
 
2.2    Issuance of Certificates. As soon as practicable after the exercise of
this Warrant (in whole or in part) in accordance with Section 2.1 hereof, the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Warrant Holder (i) a certificate or certificates for the number of fully
paid and non-assessable Shares to which the Warrant Holder shall be entitled
upon such exercise and (if applicable) (ii) a new warrant agreement of like
tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of this Warrant not exercised by the Warrant Holder. The
Warrant Holder shall for all purposes be deemed to have become the holder of
record of such Shares on the date on which the Notice of Exercise and payment of
the Purchase Price in accordance with Section 2.1, hereof were delivered and
made, respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
3.    Adjustments.
 
3.1    Stock Splits, Stock Dividends and Combinations. If the Company at any
time subdivides the outstanding shares of the Common Stock or issues a stock
dividend (in Common Stock) on the outstanding shares of the Common Stock, the
Exercise Price in effect immediately prior to such subdivision or the issuance
of such stock dividend shall be proportionately decreased, and the number of
Shares subject hereto shall be proportionately increased, and if the Company at
any time combines (by reverse stock split or otherwise) the outstanding shares
of Common Stock, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, and the number of Shares subject
hereto shall be proportionately decreased, effective at the close of business on
the date of such subdivision, stock dividend or combination, as the case may be.
 
3.2    Merger or Consolidation. In the case of any consolidation of the Company
with, or merger of the Company with or into another entity (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding capital stock of the Company), the entity formed by such
consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder shall have the
right thereafter (until the expiration of such Warrant) to receive, upon
exercise of such Warrant, the kind and amount of shares of capital stock and
other securities and property receivable upon such consolidation or merger by a
holder of the number of Shares for which such Warrant might have been exercised
immediately prior to such consolidation or merger. Such supplemental warrant
agreement shall provide for adjustments which shall be identical to the
adjustments provided in Section 3 hereof.
 
-2-

--------------------------------------------------------------------------------


 
3.3    Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 3, the Company, at
its expense, shall promptly compute such adjustment or readjustment of the
Exercise Price in accordance with the terms hereof and furnish to each Holder of
a Warrant a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based,
including a statement of (i) the Exercise Price in effect immediately prior to
such adjustment or readjustment and (ii) the number of shares of Common Stock
and the amount, if any, of other securities or property that at the time would
be received upon the exercise of this Warrant. The Company shall, upon the
written request at any time of any Holder of a Warrant, furnish or cause to be
furnished to such Holder a like certificate setting forth (x) all adjustments
and readjustments of the Exercise Price since the Original Issue Date and (y)
the Exercise Price then in effect.
 
4.    Transfers.
 
4.1    General. Warrant Holder hereby acknowledges and agrees that the sale,
transfer, assignment or pledge of this Warrant and the Shares shall be governed
by the Subscription Agreement.
 
4.2    Warrant Register. The Company will maintain a register containing the
names and addresses of the Warrant Holders of this Warrant. Until any transfer
of this Warrant is reflected in the warrant register, the Company may treat the
Warrant Holder as the absolute owner hereof for all purposes. Any Warrant Holder
may change such Warrant Holder’s address as shown on the warrant register by
written notice to the Company requesting such change.
 
5.    No Fractional Shares. Any adjustment in the number of Shares purchasable
hereunder shall be rounded to the nearest whole share.
 
6.    Covenants as to the Shares. The Company covenants and agrees that the
Shares issuable upon exercise of this Warrant, will, upon issuance in accordance
with the terms hereof, be duly and validly issued and outstanding, fully paid
and nonassessable, with no personal liability attaching to the ownership
thereof, and free from all taxes, liens and charges with respect to the issuance
thereof imposed by or through the Company; provided, however, that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any certificates in respect of
such shares in a name other than that of the Warrant Holder and the Company
shall not be required to issue or deliver such certificates unless or until the
person(s) requesting the issuance thereof shall have paid to the Company the
amount of such tax or it shall be established to the satisfaction of the Company
that such tax has been paid. The Company further covenants and agrees that the
Company will at all times have authorized and reserved, free from preemptive
rights imposed by or through the Company, a sufficient number of shares of
Common Stock to provide for the exercise of the rights represented under this
Warrant.
 
-3-

--------------------------------------------------------------------------------


 
7.    Legend. Any certificate evidencing the Shares issuable upon exercise
hereof will bear the legend set forth in the Subscription Agreement.
 
8.    Dividends and Other Distributions. In the event that the Company shall, at
any time prior to the exercise of all Warrants, declare a dividend (other than a
dividend consisting solely of shares of Common Stock) or otherwise distribute to
its stockholders any assets, properties, rights, evidence of indebtedness,
securities (other than shares of Common Stock), whether issued by the Company or
by another person, or any other thing of value, the Company shall give the
Warrant Holder ten (10) calendar days’ prior written notice of such proposed
dividend or distribution.
 
9.    Miscellaneous.
 
9.1    Waivers and Amendments. This Warrant or any provisions hereof may be
changed, waived, discharged or terminated only by a statement in writing signed
by the Company and by Warrant Holders holding a majority of the then outstanding
Warrants.
 
9.2    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Warrant (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the County of Bergen, State of New Jersey. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the County of Bergen, State of New Jersey
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Warrant), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Warrant and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Warrant
or the transactions contemplated hereby. If either party shall commence an
action or proceeding to enforce any provisions of this Warrant, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
-4-

--------------------------------------------------------------------------------


 
9.3    Notices. All notices and other communications hereunder shall be made in
accordance with the Subscription Agreement.
 
9.4    Headings. The headings in this Warrant are for convenience of reference
only, and shall not limit or otherwise affect the terms hereof.
 
9.5    Closing of Books. The Company will at no time close its transfer books
against the transfer of any Shares issued or issuable upon the exercise of this
Warrant in a manner that interferes with the timely exercise of this Warrant.
 
9.6    No Rights or Liabilities as a Stockholder. This Warrant shall not entitle
the Warrant Holder hereof to any voting rights or other rights as a stockholder
of the Company with respect to the Shares prior to the exercise of this Warrant.
No provision of this Warrant, in the absence of affirmative action by the
Warrant Holder to purchase the Shares, and no mere enumeration herein of the
rights or privileges of the Warrant Holder, shall give rise to any liability of
such Holder for the Exercise Price or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.
 
9.7    Successors. All the covenants and provisions of this Warrant shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and transferees.
 
9.8    Severability. If any provision of this Warrant shall be held to be
invalid and unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Warrant.
 
IN WITNESS WHEREOF, the Company has executed this Warrant on the date first
above written.
 

   
Vyteris, Inc.
               
By: __________________________
   
Name:
   
Title:




-5-

--------------------------------------------------------------------------------



EXHIBIT A


NOTICE OF EXERCISE


(To be signed only on exercise of Warrant)




Dated:________________________
 

To:
VYTERIS, INC.
     
The undersigned, pursuant to the provisions set forth in the attached Warrant
Agreement, hereby irrevocably elects to:

 
purchase _____ shares of Common Stock covered by such Warrant Agreement and
herewith makes a cash payment of US$_____________, representing the full
purchase price for such shares at the price per share provided for in such
Warrant Agreement.
 

 
Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.

 
Signature:___________________________________
 
Name (print):_________________________________
 
Title (if applicable):____________________________
 
Company (if applicable):________________________
 
 
 
 
-6-
